Citation Nr: 0101060	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-20 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel





INTRODUCTION

The veteran served on active duty from November 1940 to 
December 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  The RO last denied a claim for service connection for 
residuals of a left knee injury in January 1990.  The veteran 
did not submit a notice of disagreement within one year of 
the January 1990 rating determination.
 
2.  Since the January 1990 unappealed RO denial of the claim 
for service connection for residuals of a left knee injury, 
evidence was submitted which was previously before agency 
decisionmakers or was cumulative or redundant, or by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The January 1990 RO determination that denied a claim for 
service connection for left knee disability is final.  38 
U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has not been submitted since 
the January 1990 RO determination denying a claim for service 
connection for left knee disability, and the claim is not 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. § 
3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran contends he has current left knee disability as a 
result of an inservice left knee injury.

In a December 1984 decision, the Board denied the veteran's 
appeal from a January 1984 RO rating decision denying service 
connection for residuals of a left knee injury.  The evidence 
reviewed included service medical records which showed that 
the veteran experienced an inservice contusion of the left 
knee in January 1943 while bringing a boat alongside a ship, 
when he caught his knee between the boat and the gangway.  He 
was hospitalized for this injury.  The knee was noted to be 
well upon discharge from the hospital in February 1943.  The 
Board further noted that at the veteran's October 1946 
service discharge examination, the history of the contusion 
to the left knee was noted, but clinical evaluation of the 
lower extremities was normal.  Post-service, VA outpatient 
records showed that in February 1981, the veteran reported 
having a painful left knee since during World War II.  The 
Board acknowledged the veteran's assertion that his last X-
ray was in approximately 1976, and that post-traumatic 
arthritic changes were noted.  The Board denied the claim on 
the basis that the veteran's inservice left knee injury was 
not shown to have been other than acute and transitory in 
nature, with no ascertainable residuals.  The Board found 
that degenerative arthritis of the left knee had not been 
shown to have been present prior to 1976, many years after 
service discharge, and too remote in time to be attributable 
to the inservice left knee injury.

In May 1986 the veteran was informed that his April 1986 
claim for service connection for left knee disability had 
been denied.  New evidence included a report of treatment at 
the Kaiser Medical Center in November 1976.  The report 
included a diagnosis of degenerative arthritis of the left 
knee.  The claim was denied because the evidence did not show 
that the left knee condition was incurred or aggravated by 
service.  

In November 1989 the veteran again filed a claim for service 
connection for residuals of a left knee injury.  In a letter 
dated in January 1990, the veteran was informed that his 
claim for service connection was being denied because it was 
essentially a duplicate of a claim that he filed in December 
1983.  He was informed that the December 1983 claim had been 
disallowed because the left knee disability was not shown to 
have been incurred or aggravated by active service.  The 
veteran was informed that his claim would only be reopened by 
the submission of new and material evidence, and was informed 
of his appellate rights.  The veteran did not submit a notice 
of disagreement within one year of the January 1990 rating 
determination.
 
In November 1998, the RO received correspondence from the 
veteran expressing the desire to reopen the claim for service 
connection for residuals of a left knee injury.  Attached 
were two pages from the December 1984 Board decision, with 
two annotations by the veteran.  One annotation indicated 
that the inservice incident in which he caught his left knee 
between a boat and a gangway took place in a bad storm.  The 
second annotation indicated that during his service discharge 
examination during which clinical evaluation of his lower 
extremities was normal, he was young and wanted out of 
service.    

In an October 1999 VA Form 9, the veteran asserted that the 
only continual pain on his body was his left knee pain, due 
to arthritis, which he believed was caused by his period of 
active service.  

In correspondence submitted to the Board in June 2000, the 
veteran asserted that his knee had been collapsing on him for 
the last three months on and off, and that he had hurt 
himself very badly on a couple of occasions.  A waiver of RO 
consideration of this evidence was submitted with the 
statement.  



Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

However, nothing in the revised 38 U.S.C.A. § 5103A shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
(38 U.S.C.A. § 5103A(f).)

On review of this matter, the Board notes that, as will be 
discussed below, the veteran has not submitted new and 
material evidence in this case.  The Board has considered 
wither it is obligated to remand the case for a VA 
examination under the new provisions of the VCAA.  If so, the 
Board would be left the anomalous task of directing the RO to 
schedule a new VA examination, for the purpose of determining 
whether the new examination report would then constitute new 
and material evidence to reopen the claim.  A sufficient VA 
examination report and opinion would nearly certainly 
constitute new and material evidence, since, as discussed 
below, in determining whether evidence is new and material, 
the evidence in on completeness of the record rather than 
whether the outcome would be changed.  In essence, were the 
Board required to direct a new VA examination, this would 
constitute a requirement to reopen the veteran's claim.  As 
noted directly above, nothing in the revised 38 U.S.C.A. 
§ 5103A shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 

In other respects, the RO has complied with the provisions of 
the VCAA and thus it would not be prejudicial to decide the 
case on the current record.  The RO has informed the veteran 
on repeated occasions of the need to submit new and material 
evidence in the present case.  In its April 1999 letter to 
the veteran, the RO also informed the veteran that statements 
from others who had personal knowledge of his condition 
during service or shortly after service, or records of 
medical treatment soon after service, could be considered new 
and material evidence.  A September 1999 Statement of the 
Case included a detailed discussion of all of the evidence of 
record and the applicable laws and regulations, and its 
determination that all of the newly newly submitted evidence 
was cumulative, duplicative, or redundant.  The veteran has 
not identified outstanding records from the VA or private 
providers that would substantiate his claim.  The service 
medical records were obtained many years ago and there is no 
indication of outstanding Federal Government records or other 
records that have been identified by the claimant.  In this 
context, the Board notes that the veteran provided specific 
information concerning the circumstances of the knee injury 
in service while he was aboard the U.S.S. Curtis (AV-4).  The 
service medical records, however, include the entries 
pertaining to the episode described by the veteran aboard the 
Curtis, and there is no question raised that there are 
additional service medical records that have not been 
obtained.  There is no indication that there is any currently 
existing evidence that could substantiate the claim that has 
not been obtained.  The Veterans Claims Assistance Act of 
2000 also eliminated the statutory requirement that a 
claimant come forward with a well grounded claim before the 
Secretary performs the duty to assist.  However, since the RO 
did not find the claims were not well grounded and properly 
proceeded to adjudicate the claim on the basis of whether new 
and material evidence was submitted, this change in the law 
has no effect on this matter.  The RO has discharged its duty 
to inform and assist the veteran insofar as it has afforded 
him due process and informed him of the reasons and bases for 
continued denial of his claim and the types of evidence which 
would enable his claim to be reopened.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Arthritis will be considered to have been incurred in service 
if manifest to a compensable degree within one year of 
separation from service, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. §§ 
3.307, 3.309(a).  

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. § 7105;  38 C.F.R. § 
3.104(a).

In the case at hand, the veteran did not file a notice of 
disagreement within one year of the unfavorable January 1990 
rating determination.  Thus, the decision became final.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a);  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The purpose behind the VA 
definition is not to require the veteran to demonstrate that 
the new evidence would probably change the outcome of the 
claim; rather it emphasizes the importance of a complete 
record for evaluation of the veteran's claim.  Id.

In the present case, the new pieces evidence received are 
statements from the veteran that his inservice injury 
occurred during a bad storm, that during his discharge 
examination he was young and anxious to leave service, and 
that his left knee condition is worsening.  While this 
evidence is new, and is arguably relevant to his claim in the 
broadest sense, it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 3.156(a).  The new evidence has no probative 
value on the determinative issue at hand -- whether current 
left knee disability is related to the inservice injury -- 
and thus is not material in the present case.  Nor does the 
evidence tend to show that the veteran's arthritis of the 
left knee was incurred within one year of his discharge from 
service, so that there arises from this evidence no 
presumption of service connection for arthritis of the left 
knee.  38 C.F.R. §§ 3.307, 3.309(a).  Moreover, more 
generally, the veteran's assertions that he had an inservice 
injury and now has left knee disability to include arthritis 
have been documented in the record by medical evidence since 
prior to the Board's December 1984 initial denial of his 
claim.  The veteran's assertions to this effect are merely 
cumulative, as are the veteran's repeated assertions that he 
believes his current knee problems are due to his inservice 
injury.  These assertions are not by themselves, or in 
combination with other evidence, so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Put differently, the record is not rendered more 
complete in any material way by the newly submitted evidence.  
Hodge.

In light of the foregoing, the Board finds that new and 
material evidence to reopen a claim for service connection 
for residuals of a left knee injury has not been received, 
and the claim remains denied.


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for left knee disability, 
the claim remains denied.





		
	Richard B. Frank
	Member, Board of Veterans' Appeals 



 

